Citation Nr: 1307235	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-41 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Restoration of a 40 percent disability rating for lumbar spine intervertebral disc syndrome, reduced by the Regional Office (RO) to 20 percent.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to November 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a January 2009 rating decision, the RO proposed to reduce the disability rating for lumbar spine intervertebral disc syndrome from 40 percent to 20 percent.  In a March 2009 rating decision, the RO reduced the rating from 40 percent to 20 percent effective June 1, 2009.

The Board notes that the Veteran requested a Travel Board hearing and was informed that he was on the waiting list for such a hearing.  The Veteran's claims file was provided to the Board although a hearing has not yet been scheduled.  As the Board finds that the record supports a grant of the benefit sought on appeal, the Board concludes that the Veteran's interests are not harmed and in fact are advanced by the Board's adjudication of the case at this time.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDING OF FACT

Between the assignment, effective in January 2006, of a 40 percent rating for lumbar intervertebral disc syndrome, and the June 2009 reduction of the rating to 20 percent, the function of the Veteran's low back under ordinary conditions of life and work did not improve.


CONCLUSION OF LAW

Restoration of the 40 percent rating for lumbar intervertebral disc syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 4.10, 4.13, 4.40,4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In this case, the Board is granting herein the benefit sought on appeal, restoration of the 40 percent rating for lumbar spine intervertebral disc syndrome.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.

The Veteran has intervertebral disc syndrome, with a herniated disc at L4-L5, that began during service.  In 2003 he submitted a claim for service connection for lower back problems and left leg pain.  In an April 2004 rating decision, the RO granted service connection for disc herniation at L4-L5 and radiculopathy to the left lower extremity, as one disability.  The RO assigned a 10 percent disability rating.

In January 2005 and again in January 2006, the Veteran requested an increased disability rating.  In an October 2006 rating decision, the RO separated the single low back and left leg disability into two disabilities.  For the low back disability, the RO changed the description to intervertebral disc syndrome and disc herniation at L4-L5.  The RO increased the rating to 40 percent, effective January 18, 2006.  The RO established separate service connection, effecting April 6, 2006, for radiculopathy to the left lower extremity associated with disc herniation at L4-L5.  The RO granted a 10 percent rating for that disability.

In May 2008, the Veteran requested increased ratings for his back and leg disabilities.  In a January 2009 rating decision, the RO increased the rating for left lower extremity radiculopathy to 20 percent effective May 1, 2008.  The RO proposed to reduce the rating for lumbar intervertebral disc syndrome to 20 percent.  In January 2009, the Veteran filed a notice of disagreement with the proposed rating reduction.  He requested a hearing regarding the proposed reduction.  In a March 2009 rating decision, the RO reduced the rating to 20 percent.  The Veteran appealed that decision.  He is seeking restoration of the 40 percent rating. 

The United States Court of Appeals for Veterans Claims (Court) has noted that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2012).

When the RO proposed to reduce the rating for the Veteran's lumbosacral disability, the RO mailed a notice to the latest address of record.  The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options.  Less than 30 days after the RO mailed the notice, the RO stamped as received the Veteran's request for a hearing regarding the proposed reduction.  The RO did not provide the Veteran a hearing, and the RO proceeded to issue the March 2009 rating decision reducing the rating.  The record supports restoration of the rating in this case.  The Board finds that the present restoration of the rating renders moot the RO's failure to provide a hearing.

With regard to reduction of disability ratings, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  The Court has noted that this regulation applies to ratings that have been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  The 40 percent rating for the Veteran's lumbar intervertebral disc syndrome was in effect less than five years; therefore the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown, supra at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The rating schedule provides for evaluating intervertebral disc syndrome under a General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The General Rating Formula for Diseases and Injuries of the Spine provides for evaluating disorders of the thoracolumbar spine as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  ..................................... 40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ................ 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  ................... 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months  .. 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months  ............................................. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months  ............................................. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months  ......................................... 10 percent

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

38 C.F.R. § 4.71a.

In an April 2006 VA medical examination, the Veteran reported that his low back pain was progressively worsening.  He stated that during the preceding year he had experienced one incapacitating episode that lasted 150 days.  He indicated that his physician prescribed bed rest during that episode.  The examiner observed that the Veteran's posture was within normal limits and that his gait was within normal limits.  On examination, flexion of the Veteran's thoracolumbar spine was limited to 50 degrees.  Pain began at 30 degrees.

On VA examination in November 2008, the Veteran reported that he continued to have constant low back pain.  He indicated that during the preceding year he had not had any incapacitating episodes that required bed rest.  The examiner observed that the Veteran's posture was antalgic and that his gait was antalgic.  On examination, flexion of the Veteran's thoracolumbar spine was limited to 50 degrees.  Pain began at 20 degrees.

In statements in support of his appeal of the rating reduction, the Veteran reports that his low back condition has not improved.

The 40 percent rating for the Veteran's lumbar spine disability was assigned effective in January 2006.  The RO proposed in January 2009 to reduce the rating, when the rating had been in effect for less than five years.  Therefore, it was permissible under 38 C.F.R. § 3.344(c) to reduce the 40 percent rating if reexaminations showed improvement.  In this case, the 2008 examination did not show improvement in the condition of the Veteran's low back compared with the 2006 examination.  Effects of pain on his posture and gait became apparent.  Maximum possible flexion of his spine remained as limited, and pain manifested at a lesser degree of flexion.  As improvement was not shown by a preponderance of the evidence, the reduction of the rating was not warranted.  The Board grants restoration of the 40 percent rating.


ORDER

Restoration of a 40 percent rating for lumbar spine intervertebral disc syndrome is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


